Citation Nr: 1532014	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-06 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a an increased initial rating for status post right shoulder surgery, right biceps tear, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for status post left shoulder surgery, left biceps tear, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, status post right foot surgeries with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars.

4.  Entitlement to an initial rating in excess of 20 percent for plantar fasciitis, status post left foot surgeries and calcaneal fracture with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars.

5.  Entitlement to an initial increased rating for scars, post left foot surgeries currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to January 2011.  

6.  Entitlement to an extraschedular rating for service-connected disabilities.

7.  Entitlement to an earlier effective date for the grant of service connection for status post left Achilles injury with lengthening and repeat plantar fascial release and fusion

8.  Entitlement to an increased initial rating for left Achilles injury, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to September 2012.

9.  Entitlement to an earlier effective date for the grant of the 10 percent rating for service-connected lumbar spondylosis, currently effective September 24, 2012.

10.  Entitlement to an earlier effective date for the grant of the 10 percent rating for service-connected left knee degenerative arthritis, currently effective May 14, 2012.

11.  Entitlement to service connection for a right ankle condition.

12.  Entitlement to service connection for a left wrist condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to August 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in January 2011, November 2012, and August 2013.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2012.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): the Veteran's entitlement to (1) an initial rating in excess of 20 percent for plantar fasciitis, status post left foot surgeries and calcaneal fracture with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars; (2) an extraschedular rating; (3) an earlier effective date for the grant of service connection for status post left Achilles injury with lengthening and repeat plantar fascial release and fusion with a non-compensable rating effective September 1, 2010 and an evaluation of 10 percent effective September 24, 2012; (4) an earlier effective date for the grant of the 10 percent rating for service-connected lumbar spondylosis, currently effective September 24, 2012; and (5) an earlier effective date for the grant of the 10 percent rating for service-connected left knee degenerative arthritis, currently effective May 14, 2012.


FINDINGS OF FACT

1.  The record shows that the Veteran's service-connected right shoulder disability was productive of painful motion throughout the appeal period (since September 2010).  

2.  For the entire appeal period, the Veteran's right shoulder motion was possible to beyond shoulder level and he has not experienced any impairment of the humerus, clavicle, or scapula.

3.  The record shows the Veteran's left shoulder disability was productive of painful motion throughout the appeal period, (since September 2010).  

4.  For the period on appeal, the Veteran's left shoulder motion was possible to beyond shoulder level and he has not experienced any impairment of the humerus, clavicle, or scapula.

4.  For the period on appeal, the Veteran's plantar fasciitis, status post right foot surgeries with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars, has resulted in no more than moderate symptoms.

5.  For the period on appeal before January 14, 2011, the evidence shows that the Veteran's scars, post left foot surgeries, were asymptomatic.

6.  For the period on appeal from January 14, 2011, the evidence shows that the Veteran's scars, post left foot surgeries, have been productive of no more than tenderness.

7.  The competent evidence of record fails to show that the Veteran currently suffers from a chronic right ankle condition.

8.  The competent evidence of record fails to show that the Veteran currently suffers from a chronic left wrist condition.


CONCLUSIONS OF LAW

1.  For the period on appeal before September 24, 2012, the criteria for a separate 10 percent rating for status post right shoulder surgery, right biceps tear, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  For the period on appeal, the criteria for a rating in excess of 10 percent for status post right shoulder surgery, right biceps tear, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

3.  For the period on appeal, the criteria for a rating in excess of 10 percent for status post left shoulder surgery, left biceps tear, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

4.  For the period on appeal, the criteria for an initial rating in excess of 10 percent for plantar fasciitis, status post right foot surgeries with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5010-5284 (2014).

5.  For the period on appeal before January 14, 2011, the criteria for a compensable rating for scars, post left foot surgeries, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.118, Diagnostic Codes 7800-7805 (2014).

6.  For the period on appeal from January 14, 2011, the criteria for a rating in excess of 10 percent for scars, post left foot surgeries, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.118, Diagnostic Codes 7800-7805 (2014).

7.  The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for a left wrist condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Veteran's claims for increased ratings arise from his disagreement with the ratings assigned when he was granted service connection, the Board finds that the Veteran's claims have been substantiated and any defect in notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to VA's duty to assist, the Veteran was provided examinations in May 2010 and September 2012.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Review of the accompanying examination reports reveals that the examinations and accompanying opinions are adequate as to the issues addressed in the decision below, as the examiners considered the relevant history of the Veteran's disabilities, provided sufficiently detailed descriptions of the disabilities, and provided analysis to support their opinions concerning the severity of the disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran has not reported, nor does the record show, that the disabilities that are the subject of the present appeal have worsened since his most recent examination; thus, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As previously acknowledged, the Veteran was afforded a hearing before a DRO, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the DRO enumerated the issues on appeal, and the DRO solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Claims for Increased Ratings

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

A.  Status Post Bilateral Shoulder Surgeries

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As per 38 C.F.R. §  4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).

Additionally, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  This section provides that it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  

Here, in January 2011, the RO granted service connection for the Veteran's left and right shoulder disabilities as a single disease entity, and assigned a single 10 percent rating for these disabilities, effective September 1, 2010, under the provisions of DC5003 where there are 2 major joints with x-ray evidence of arthritis, but an absence of limitation of motion.  In November 2012, the RO assigned separate 10 percent ratings for the Veteran's right and left shoulder conditions, effective September 24, 2012.  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a.  Notable, DC 5203, provides a minimum 10 percent rating for the shoulder.  

The Veteran's major extremity is his right.  

With regard to his left shoulder, the report of a May 2010 examination documents the Veteran's report that he experiences the following symptoms following three left biceps surgeries: weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  His left shoulder pain is elicited by physical activity and stress and often appears spontaneously.  He experiences functional impairment of the left shoulder in that he cannot lift during flare-ups of his disability.  The examiner documented mild degenerative changes of the glenohumeral joint of the left shoulder and reported that there was no residual pathology identified on physical examination.

The May 2010 report also documents similar symptoms with regard to the Veteran's right shoulder.  Specifically, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and tenderness following the aforementioned biceps surgeries.  Notably, however, he did not relate any other functional impairment to his right shoulder condition.  There was no pathology identified on physical examination to render a diagnosis of the Veteran's right shoulder disability.

Physical examination revealed that the Veteran was negative for detectable alteration in form or function of the right and left shoulders.  He was negative for edema, effusion, weakness, tenderness, redness, heat, abnormal movement, instability, deformity, guarding of movements, malalignment, drainage, identifiable fixed position, or abnormal strength.  Range of motion testing revealed the following: flexion to 180 degrees, bilaterally; abduction to 180 degrees, bilaterally; external rotation to 90 degrees, bilaterally; and internal rotation to 90 degrees, bilaterally.  Range of motion was not further limited by pain, weakness, lack of endurance, fatigue, or incoordination after repetitive use.  The examiner reported that the Veteran has not been incapacitated to the extent that the Veteran has required bedrest.

VA provided another examination in September 2012 during which an examiner noted that the Veteran has bilateral biceps tears that limit the movement of the Veteran's shoulders.  The examiner documented pain with movement or lifting, and that the Veteran is unable to work above shoulder level, as this motion causes severe pain.  The report indicates that the Veteran did not report flare-ups that impact the function of his shoulders and/or arms.  The Veteran was negative for tenderness or pain on palpation, guarding, abnormal muscle strength, ankylosis, a rotator cuff condition, a history of mechanical symptoms (clicking, catching, etc.), a history of recurrent dislocation of the glenohumeral joint, an acromioclavicular (AC) joint condition or any other impairment of the clavicle or scapula, total shoulder joint replacement, and degenerative or traumatic arthritis.

Range of motion testing in September 2012 revealed the following with regard to the Veteran's left shoulder: flexion to 150 degrees with no objective evidence of painful motion; and abduction to 150 degrees with no objective evidence of painful motion.  With regard to the Veteran's right shoulder, testing revealed: flexion to 160 degrees with no objective evidence of painful motion; and abduction to 160 degrees with no objective evidence of painful motion.  Repetitive use did not further limit the Veteran's range of motion in either shoulder, but the examiner noted functional loss and/or impairment in that the Veteran demonstrated less movement than normal.

Based on the foregoing, the Board finds that a separate rating of 10 percent is warranted for the Veteran's right shoulder disability, as well as for his left shoulder disability for the period on appeal, including prior to September 24, 2012.  The Veteran competently reported in May 2010 that he experiences weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and tenderness of the right shoulder, but did not demonstrate compensable limitation of motion under Diagnostic Code 5201.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  Similarly, for the left shoulder the Veteran reported in May 2010 that he experienced weakness, stiffness, tenderness and pain.  

The Board finds that a rating in excess of 10 percent is not warranted for either shoulder for the appeal period, because the evidence does not show that motion is only possible to the shoulder level, or the motion is only possible to midway between the side and shoulder level, or that motion is limited to 25 degrees from the side.  Additionally, the Board finds that the schedular criteria set forth in Diagnostic Codes 5200, 5202, and 5203 are not applicable because the evidence fails to show ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle and scapula.

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor to the extent that his pain has resulted in functional loss.  See Mitchell, 25 Vet. App. at 36 ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  In addition, because the Veteran now has a compensable rating for both shoulder disabilities throughout the period on appeal, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Overall, the Board finds that a separate rating of 10 percent for right shoulder disability and left shoulder disability for the entire appeal period (September 2010), is warranted and ratings in excess of 10 percent are not warranted for either shoulder for any period.  




B.  Plantar Fasciitis, Status Post Right Foot Surgeries

The general criteria for evaluating joint disabilities rated on the basis of limitation of motion apply to the feet as well.

Here, the Veteran has an initial 10 percent rating for plantar fasciitis, status post right foot surgeries with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars, under Diagnostic Codes 5284.  Diagnostic Code 5284, foot injuries warrant a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  The Board notes that the terms "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).

During his May 2010 examination, the Veteran reported that he experiences pain that is crushing, aching, oppressing, cramping, burning, and sharp, and that this pain is elicited by physical activity and stress.  He described his functional impairment as not being able to run.

The examiner reported that the Veteran can sustain heavy physical activities without immediate distress, the lower extremities showed no gross abnormality in form of function at that time, and a full range of motion and strength was maintained in all joints, without heat, redness or swelling, or deformity or drainage.  In addition, examination of the feet did not reveal any sign of abnormal weight bearing and neither his posture nor his gait were altered by changes in the joints.

May 2010 radiographs showed mild narrowing of the first metatarsophalangeal (MTP) joint with small plantar heel spur.  There was no evidence of pes planus on weight bearing, lateral view.

January 2011 memorandum from the Womack Army Medical Center documents tenderness to palpation at the medial plantar aspect of the right heel and indicates that the Veteran is unable to run or road march, can stand or walk for only brief periods of time, and is unable to walk barefoot due to foot pain.

In September 2012, a VA examiner documented a finding of arthritis in the first MTP joint and noted that the Veteran's right foot disability has been productive of chronic pain and an inability to run, march, walk, or stand for more than ten minutes without significant severe pain.  The Veteran's symptoms cause him to go home early from work two to three days per year.

The examiner endorsed that the Veteran does not have the following: Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or other foot injuries.

After careful review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  First, a higher rating is not warranted under Diagnostic Code 5010 because there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Second, a higher rating is not warranted under Diagnostic Code 5284 because the evidence does not show that the Veteran's right foot disability has been productive of more than moderate symptoms.  Throughout the period on appeal, the Veteran's disability has been productive of chronic pain and impaired ability to engage in physical activity without pain.  The Board also notes that the May 2010 examiner reported that the Veteran can sustain heavy physical activities without immediate distress, the lower extremities showed no gross abnormality in form of function, the Veteran demonstrated a full range of motion and strength, and the Veteran did not demonstrate abnormal weight bearing.  As there is no evidence of significant worsening of the Veteran's condition since that time, the Board finds the May 2010 report highly probative in assessing the effect that his right foot disability has had on his ability to function under the ordinary conditions of daily life.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5284.

In addition, as the competent evidence does not show that the Veteran has weak foot, pes cavus, Morton's metatarsalgia, hallux valgus that is severe or has required an operation with resection, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, the Board finds that Diagnostic Codes 5277-5283 are not applicable.  See 38 C.F.R. § 4.71a.

Although the May 2010 and September 2012 examiners reported that the Veteran has postoperative scars on his left foot, the examination reports do not show the same with regard to the Veteran's right foot.  Thus, consideration of a separate rating for a right foot scar is unnecessary.

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent for plantar fasciitis, status post right foot surgeries with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars, is not warranted.  

C.  Scars, Post Left Foot Surgeries

In January 2011, the RO granted service connection for residual scars, status post left foot surgeries, and assigned a noncompensable rating, effective September 1, 2010.  In November 2012, the RO assigned a rating of 10 percent, effective January 14, 2011, the date of medical evidence that documented tender scars.  

As will be discussed below, the scars in question are on the Veteran's left foot and are neither deep nor nonlinear.  Thus, the criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, and 7802 are inapplicable.

Scars that are unstable or painful are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides the following: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 at Note (1).  If one or more scars are both unstable and painful, 10 percent must be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).

With regard to scars (including linear scars) that have been evaluated under Diagnostic Codes 7800-04, Diagnostic Code 7805 directs VA to also evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.

In May 2010, an examiner noted that the Veteran has well-healed surgical scars without complications.  Each scar is flush with the surrounding skin and is not associated with any detectable alteration in sensory perception or vascular supply.  With regard to the Veteran's scars, generally, the examiner reported that there was no significant change in pigmentation or texture of the scars noted.  His scars were negative for signs of keloid formation, tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, induration, inflexibility, or skin breakdown.  In addition, the examiner noted that there was no limitation of motion or function, and no gross distortion at that time.

In January 2011, VA received a statement from an army medical center in which it was reported that the Veteran has undergone seven surgeries in an attempt to relieve his foot pain.  This report documents clinical finding of multiple scars at the left medial ankle and left medial hindfoot that were tender to palpation.

In September 2012, another examiner noted that the Veteran has three linear left foot scars that are not painful, are not unstable, do not have a total area greater than 39 square cm, or are the result of burns.  The scars measure 1 x 14 cm, 0.3 x 3.3 cm, and 0.3 x 7 cm.  The approximate total area is 15 square cm.

Overall, the Board finds that a compensable rating is not warranted for the period on appeal before January 14, 2011, and a rating in excess of 10 percent is not warranted for the period after January 14, 2011.  In so finding, the Board notes that the reports of tenderness of the Veteran's left foot scars were first documented in January 2011 and the evidence is negative for evidence of pain or instability before January 2011.  In addition, with regard to the Board's denial of a rating in excess of 10 percent for the period after January 14, 2011, the Board finds it highly probative that the Veteran did not have painful or unstable scars in September 2012.  See Jandreau, 492 F.3d at 1376.  Thus, the appeal as to this issue is denied.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

D.  Additional Considerations

The Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted, as the record shows that he has been employed during the period on appeal.

III.  Claims for Service Connection for Right Ankle and Left Wrist Conditions

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted where a Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).

Here, during a May 2012 DRO hearing, the Veteran asserted that he injured his right ankle during jump school and limped for "probably six weeks" thereafter.  The Veteran has also asserted that, during a jump, he sustained an in-service injury to his left wrist.

The May 2010 examination report indicates that the Veteran completed at least sixty parachute jumps during service, which also included the Veteran's active engagement in marching, running, ruck sacking, and taking part in field and airborne operations.

The examiner documented the Veteran's report that he sustained a severe ankle sprain during jump school in 1997.  Notably, however, the examiner reported that the Veteran's right ankle was within normal limits at that time.  The May 2010 examiner also reported that there was no detectable alteration in the form or function of the left wrist, and the Veteran demonstrated normal strength and range of motion.  A May 2010 radiographic report documents an impression of "negative right ankle."  Specifically, multiple views of the right ankle showed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.  Images of the Veteran's left hand revealed a left fifth finger injury.

VA provided another examination in September 2012, during which the examining clinician documented the Veteran's report that he had symptoms of right ankle strain in 1997.  Examination revealed a normal right ankle and left wrist.

To the extent the Veteran describes pain of any other joint, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  Thus, in the absence of evidence of diagnosed right ankle and left wrist conditions, the preponderance of evidence is against service connection and service connection cannot be granted.  38 U.S.C.A. § 5107(b).

In addition, because a disability has not been found, the Board finds that service connection cannot be granted under the provisions of 38 C.F.R. § 3.317 for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate initial rating of 10 percent for status post right shoulder surgery, right biceps tear, effective from September 2010, is granted.

An initial rating in excess of 10 percent for status post right shoulder surgery, right biceps tear, is denied.

An initial rating in excess of 10 percent for status post left shoulder surgery, left biceps tear, is denied.  

An initial rating in excess of 10 percent for plantar fasciitis, status post right foot surgeries with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars, is denied.

For the period before January 14, 2011, an initial compensable rating for scars, post left foot surgeries, is denied.

For the period after January 14, 2011, a rating in excess of 10 percent for scars, post left foot surgeries, is denied.

Service connection for a right ankle condition is denied.

Service connection for a left wrist condition is denied.


REMAND

As acknowledged previously, the following issues remain before the Board: (1) entitlement to an initial rating in excess of 20 percent for a left foot disability (plantar fasciitis, status post left foot surgeries and calcaneal fracture with mild degenerative change of the first metatarsophalangeal, plantar heel spurs, and residual scars); (2) entitlement to an extraschedular rating; (3) entitlement to an earlier effective date for the grant of service connection for status post left Achilles injury with lengthening and repeat plantar fascial release and fusion with a non-compensable rating effective September 1, 2010 and an evaluation of 10 percent effective September 24, 2012; (4) entitlement to an earlier effective date for the grant of the 10 percent rating for service-connected lumbar spondylosis, currently effective September 24, 2012; and (5) entitlement to an earlier effective date for the grant of the 10 percent rating for service-connected left knee degenerative arthritis, currently effective May 14, 2012.

With regard to the Veteran's left foot disability, a January 2011 Womack Army Medical Center memorandum and May 2010 and September 2012 VA examinations reveal that the Veteran has hypoesthesia and paresthesia that extend over the medial aspect of the left heel.  Otherwise, examination of the feet did not reveal any sign of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  Palpation of the plantar surface did not reveal any tenderness, flexion and dorsiflexion of the toes did not cause pain, and there was no evidence of Morton's metatarsalgia.  Notably, the clinicians who conducted these examinations failed to document the severity of the neurological symptoms of the Veteran's left foot disability-the most predominant symptoms of the disability-and thus, the May 2010 and September 2012 VA examinations require follow-up.  

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.

The evidence of record, to include the September 2012 examination report, indicates that the Veteran's foot condition affects his ability to work as a teacher because he is unable to stand for more than ten minutes without resting his feet and, in the past, has left work early two to three days per year due to foot discomfort.  In addition, the Veteran's wife reported in May 2012 that the Veteran can no longer work as a firefighter due to his disabilities, to include his shoulder disabilities.

In light of these reports, the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for any of his service-connected disabilities, to include consideration of whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).

Additionally, in a timely March 2015 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing with regard to the following issues: (1) entitlement to an earlier effective date for the grant of service connection for status post left Achilles injury with lengthening and repeat plantar fascial release and fusion with a non-compensable rating effective September 1, 2010 and an evaluation of 10 percent effective September 24, 2012; (2) entitlement to an earlier effective date for the grant of the 10 percent rating for service-connected lumbar spondylosis, currently effective September 24, 2012; and (3) entitlement to an earlier effective date for the grant of the 10 percent rating for service-connected left knee degenerative arthritis, currently effective May 14, 2012.  As the record does not reflect that a hearing was scheduled or that the Veteran cancelled his request, VA must schedule the Veteran for a hearing regarding these issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing in accordance with applicable procedures with regard to his claims for earlier effective dates for his left Achilles, lumbar spine, and left knee disabilities.  The Veteran and his representative should be provided with notice as to the time and place to report for the hearing.

2.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
 
3.  Ask the Veteran to identify any additional records he wants considered in connection with his appeal, which records should be sought.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his left foot disability.  

The frequency and severity of all symptoms, to include all neurological symptoms, should be reported.  In addition, the examiner should provide an opinion as to the impact of the Veteran's left foot disability on his life and ability to work.

The entire claims file, to include all electronic files, should be made available to and reviewed by the examiner, and the examiner should set forth a complete rationale for all findings and conclusions.

5.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.  

6.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


